PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/447,773
Filing Date: 20 Jun 2019
Appellant(s): Gonzales, Merced



__________________
D. Scott Hemingway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
07/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s arguments will be addressed in the order in which they appear in the brief.

	1) At pages 11-12 of the brief, Appellant argues that Phillips does not teach a non-medical discharge delay subprogram that captures, determines, analyzes, and reports non-medical discharge delates or determines a cause of non-medical discharge delays.
	Although Appellant does not identify the specific claim limitations believed to distinguish over Phillips, the examiner nevertheless respectfully asserts that Phillips teaches these argued features.  Particularly with regard to paragraphs 0090-0092, Phillips teaches identifying discharge “issues” based on input user data regarding a patient.  This data is analyzed and causes of the discharge issues are identified and reported. As explained at paragraph 0015 both medical and “hospital placement discharge” issues are identified.  For example, at paragraph 0090, a discharge/placement related issue could be patient restraints because many remote care facilities may not admit patients who are restrained. As explained throughout Phillips and, for example, at paragraph 0096, “discharge issues and problems are identified which might prevent the patient form being discharged according to schedule.”  Another example of non-medical discharge issues includes lack of available space and insurance concerns (see paragraph 0067). Therefore, Phillips clearly teaches identification of discharge delays (referenced as “issues”), what caused the delay, reporting of the delay, and several examples of non-medical delays.


	As set forth in the abstract, Phillips teaches a computer program for data entry, analysis, and reporting.  The broadest reasonable interpretation of “non-medical discharge delay subprogram” encompasses a computer program as disclosed in Phillips.  Furthermore, the program “maintains” non-medical discharge delay data storing discharge issues in records (see paragraph 0090-0092).  Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	3) At pages 13-14 of the brief, Appellant argues that Phillips does not teach utilizing a subprogram for identifying non-medical discharge delays to determine causation of non-medical discharge delays.
	As explained above in response to items 1) and 2), the discharge “issues” of Phillips are encompassed by the recited “non-medical discharge delays.”  As further explained above, Phillips teaches identifying several causes of the discharge “issues” including patient restraints, lack of available space, and insurance concerns (see paragraphs 0067 and 0090).  Finally, as explained above, the “computer program” of Phillips is encompassed by the recited “non-medical discharge delay subprogram.” Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	4) At pages 14-15 of the brief, Appellant argues that Phillips does not teach an alert icon regarding missing charges for avoidable days associated with the patient.
	The claims do not recite any type of alert icon or any limitations regarding missing charges for avoidable days. Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is not persuasive because the argued feature is not recited in the claim. However, Phillips does teach generating an alert regarding discharge delay for insurance issues (see paragraph 0112). Another example, is flagging discharge issues so that staff is alerted to hospital discharge issues (see paragraph 0091). Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	5) At pages 15-16 of the brief, Appellant argues that Phillips does not teach a discharge subprogram accessed from a patient’s medical information for entering discharge delay data.
	Appellant appears to support this argument by asserting that the subprogram is accessed form a patient medical information screen by clicking an avoidable days action button.  However, these features are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Phillip does, however, teach the discharge management system, which includes the above noted computer program, is accessed via a data entry terminal to enter discharge issue data (see paragraph 0092). Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	6) At pages 16-17 of the brief, Appellant argues that Phillips does not teach a subprogram for entry of data specific to non-medical discharge delay causations that lead to unreimbursed avoidable days in the hospital.
	Appellant appears to support this argument by asserting that the subprogram is accessed via actuating an avoidable days flag button as well as arguing that Phillips does not teach unreimbursed avoidable days in the hospital. However, these features are not recited in the claims.  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Phillip does, however, teach that the computer program is used in conjunction with the data entry terminal to enter discharge issue causes such as patient restraint, insurance issues, etc. as described above.  Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	7) At pages 17-18 of the brief, Appellant argues that Phillips, alone, does not teach storing discharge delay data in said standardized data format. 
	However, the Miller reference was relied on for the storage of data in a standardized format. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  However, Phillips does teach storing captured and inputted discharge delay data (see paragraph 0092; describing captured data being recorded). Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	8) At pages 18-19 of the brief, Appellant argues that Phillips does not teach transmitting communications to hospital facilities about discharge delays compared to the possible discharge date and causes for discharge delays.
	The examiner respectfully disagrees with this argument. Phillips teaches notifying facilities of discharge issues causing delays (see paragraphs 0015 and 0117). With particular reference to paragraph 0117, Phillips describes the discharge issues that are communicated to the relevant facilities as including 

	9) At pages 19-20 of the brief, Appellant argues that Phillips does not teach analyzing captured and inputted data for non-medical discharge delay causation.
	Appellant appears to support this argument by asserting that the analysis relies on comments entered after a user has accessed the subprogram.  However, these features are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Phillip does, however, teach analyzing entered data to identify discharge issues (see paragraph 0091). For example, at paragraphs 0090 and 0092, patient data is entered at a data entry terminal that reflects the cause of discharge issues, such as whether a patient is restrained. Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

	10) At pages 20-21 of the brief, Appellant argues that Phillips does not teach a non-medical delay subprogram operating on a hardware data processor for determining causation of non-medical discharge delays.
	As explained above in response to items 1) and 2), the discharge “issues” of Phillips are encompassed by the recited “non-medical discharge delays.”  As further explained above, Phillips teaches identifying several causes of the discharge “issues” including patient restraints, lack of available space, and insurance concerns (see paragraphs 0067 and 0090).  Finally, as explained above, the “computer program” of Phillips is encompassed by the recited “non-medical discharge delay 

	11) At pages 21-22 of the brief, Appellant appears to argue that Phillips does not teach reporting reasons a facility is experiencing avoidable days and associated non-reimbursed costs along with the reports being displayed in different visual formats managing data properties.
	However, these features are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Phillip does, however, teach generating reports on discharge delay causation by flagging discharge delay issues in a patient report and accessing the flagged reports by hospital staff (see paragraphs 0091 and 0092). Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, this feature encompasses the teachings of Phillips.

12) At pages 25-27 of the brief, Appellant repeats the argument that Phillips does not teach determining, analyzing, and reporting the causation for non-medical discharge delays.
	This argument was addressed above in regards to argument 1), incorporated herein.  Appellant further emphasizes the argument that the claims are directed to non-medical discharge delays and that Phillips is directed to medical discharge delays.  However, as explained above, Phillips refers to discharge “issues” throughout the reference, which cause delays in a patient’s discharge.  While Phillips does discuss medical discharge “issues” that delay discharge, Phillips also provides some examples of non-medical discharge issues including insurance-related issues, patient restraint issues, and available space issues (see paragraphs 0067 and 0090-0093 for some of these examples).  

	Therefore, the examiner respectfully maintains that the teachings of Phillips are encompassed by the recitations of non-medical discharge delay data, given the broadest reasonable interpretation to one of ordinary skill in the art.
	
13) At pages 27-28 of the brief, Appellant argues that the teachings of Miller do not cure the deficiencies of Phillips.
	The arguments presented by Appellant do not appear to dispute the teachings for which Miller was relied.  In particular, Miller was relied upon to teach converting patient treatment information into a standardized data format, storing the standardized data for analysis, and providing access to the standardized data (see paragraph 14 of the Final Rejection Mailed 07/14/2021, incorporated herein).  Rather, Appellant appears to argue that adding the teachings of Miller to Phillips does not result in capturing, determining, analyzing, and reporting non-medical discharge delays.  Because these features are taught by Phillips, as explained above, this argument does not differentiate the claims from the prior art.

	14) At pages 28-32 of the brief, Appellant argues that there are secondary considerations of non-obviousness based on commercial success and long-felt need.  The support for the secondary 
This Declaration is insufficient to overcome the 35 U.S.C. 103 rejections based on Phillips and Miller for the reasons set forth at paragraphs 3-7 of the Final Rejection, mailed 07/14/2021 and reiterated below.
The Declaration refers only to the system described in the application and not to the individual claims of the application.  The Declaration repeatedly references the claimed invention but does not reference any specific claims or any specific claim limitations.  Additionally, while the Declaration makes several assertions regarding the invention (Commercial Success, Long-Felt Need, Differs from the prior art, etc.), no evidence has been submitted in support of these assertions. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
With regard to the alleged Commercial Success of the claimed invention, as noted above, no evidence has been submitted accompanying the Declaration.  Paragraph 12 of the Declaration references a “VitalsMD program” but no evidence regarding this program has been submitted. Additionally, several argued features do not appear to correspond to any recited claim language. Some examples of non-claimed features include missing charges triggering an alert and selectable option buttons argued at paragraph 14 of the Declaration. Furthermore, the Declaration does not establish the nature of the Commercial Success (e.g. increasing sales, market share, etc.).  Nor does the Declaration establish a nexus between any claimed features and the purported Commercial Success.  See MPEP § 716.03.
With regard to the alleged Long-Felt Need, as noted above, no evidence has been submitted accompanying the Declaration. It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art 
With regard to the opinion testimony of Applicant that the claimed invention differs from the prior art, this testimony has been fully considered.  However, in light of the interest of the Applicant in the outcome of the case, and the absence of factual support for the opinion, this testimony is not persuasive to overcome the obviousness rejections.
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626    

                                                                                                                                                                                                    /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.